DETAILED ACTION
This office action is in response to applicant’s filing dated June 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 3, 4, 10, 11 and 28 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 3, 2021.  Claim(s) 2, 5-9, and 12-27 were previously canceled. 
Applicants elected without traverse Group I, drawn to methods of treatment as the elected invention and the compound of claim 3 (ricolinostat) and ibrutinib as the elected species in the reply filed on February 3, 2016.  The requirement is still deemed proper.  Claim 4 remains withdrawn.


Priority
The present application claims benefit of US Provisional Application Nos. 61/889,200 and 61/911,091 filed on October 10, 2013 and December 3, 2013.  The effective filing date of the instant application is October 10, 2013. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 11, and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over VanDuzer et al (US 2011/0300134 A1, cited in a previous Office Action) in view of Buggy et al (WO 2013/059738 A2, cited in a previous Office Action).
Regarding claims 1 and 3, VanDuzer teaches a method of treating a disease mediated by HDAC-6 comprising administering a compound of formula (I) (claim 46), wherein the disease is cancer (claim 47); wherein the disease is lymphoma (claim 48) and wherein the compound of formula (I) is 2-( diphenylamino)-N-(7-(hydroxyamino)-7-oxohepty l)pyrimidine-5-carboxamide (claim 41, and Example 1 [0349]), which is equivalent to instantly elected compound, ricolinostat.  VanDuzer teaches in certain exemplary embodiments, the inventive anticancer agents are useful in the treatment of cancers and other proliferative disorders including non-Hodgkin’s lymphoma ([0217] and [0299].  VanDuzer further teaches the compounds can be administered in therapeutically effective amounts in combination with one or more therapeutic agents (pharmaceutical combinations); for example, synergistic effects can occur with other anti-proliferative, anti-cancer substances [0317].  VanDuzer teaches these pharmaceutical compositions, which comprise an amount of the protein inhibitor effective to treat or prevent a protein kinase-mediated condition and a pharmaceutically acceptable carrier, are another embodiment of the present invention [0347].  VanDuzer does not explicitly teach the protein inhibitor effective to treat a protein kinase mediated condition is the elected BTK inhibitor, ibrutinib.
However, Buggy teaches a method for treating a hematological malignancy in an individual in need thereof, comprising a. administering to the individual a first treatment comprising an amount of an irreversible Btk inhibitor and administering a second treatment to prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer ricolinostat in combination with ibrutinib as taught by VanDuzer in view of Buggy. One would have been motivated to do so because each of the therapeutics has been individually taught in the prior art to be successful for the treatment of non-Hodgkin’s lymphoma. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering ricolinostat in combination with ibrutinib, one would have achieved a method for treating non-Hodgkin’s lymphoma.

	Regarding claim 11, VanDuzer teaches the compound is capable of inducing apoptosis in cancer cells including non-Hodgkin’s lymphoma (NML) cells [0217].

Taken together, all this would result in the practice of the method of claims 1, 3, and 11 with a reasonable expectation of success.
Regarding claim 10, VanDuzer teaches the disclosed compounds can be administered in therapeutically effective amounts in combination with one or more therapeutic agents (pharmaceutical combinations); for example, synergistic effects can occur with other anti-proliferative, anti-cancer, substances; where the compounds of the invention are administered in conjunction with other therapies, dosages of the co-administered compounds will of course vary depending on the type of co-drug employed, on the specific drug employed, on the condition being treated and so forth [0317].  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to administer in a lower dosage (e.g. a sub-therapeutic dosage) when employed in combination, since VanDuzer teaches that synergistic effects can occur with other anti-proliferative, anti-cancer, substances and dosages may be tailored to the combination regimen employed, as is convention in combination therapy, thus resulting in the practice of the method of claim 10 with a reasonable expectation of success.

Regarding the instantly claimed ratio of instant claim 28, the prior art does not explicitly teach the claimed ratio. However, it would have been prima facie obvious for a person of ordinary skill in the art to start with equal amounts of ricolinostat and BTK inhibitor, ibrutinib, i.e. 1:1 ratio, as a starting point to optimize the amounts of ricolinostat and ibrutinib to formulate a combination formulation to treat non-Hodgkin’s lymphoma as suggested by VanDuzer and Buggy because ratio of active components is a result-effective parameter that will affect the potency and efficacy of the therapeutic treatment of the non-Hodgkin’s lymphoma. The amount of specific ingredients in a composition is clearly a result effective 

Response to Arguments
Applicant argues:
Applicant maintains that neither van Duzer, nor Buggy, either alone or in combination, provide the requisite teaching, suggestion, or motivation for one of skill in the art to use the claimed combination for the treatment of non-Hodgkin's lymphoma.  Buggy discloses ibrutinib for the treatment of a range of hematological malignancies, including leukemias and myeloid disorders.  However, while Buggy discloses an extensive list of potential combinations for ibrutinib including with HDAC inhibitors (paragraphs [00335]-[00370]), Buggy fails to disclose specific HDAC6 inhibitors of the instant claims.  The van Duzer reference fails to remedy this deficiency as van Duzer merely teaches the claimed HDAC6 specific inhibitor, but fails to disclose ibrutinib as a choice for a combination therapy.


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Buggy teaches a method for treating non-Hodgkin’s lymphoma in an individual in need thereof comprising a administering to the individual an irreversible Btk inhibitor, ibrutinib, and a second treatment in the claims.  Thus, Buggy clearly exemplifies and establishes that it was known in the art that ibrutinib was useful in a method of treating non-Hodgkin’s lymphoma.  Moreover, as set forth above, VanDuzer teaches these pharmaceutical compositions, which comprise an amount of the protein inhibitor effective to treat or prevent a protein kinase-mediated condition and a pharmaceutically acceptable carrier, are another embodiment of the present invention [0347].  Thus, VanDuzer explicitly teaches combining the disclosed compounds with a protein kinase inhibitor.  Buggy explicitly teaches an embodiment wherein the second treatment comprises an HDAC inhibitor.   As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer ricolinostat in combination with ibrutinib as taught by VanDuzer in view of Buggy.  One of ordinary skill in the art would have been imbued with at least a reasonable 


Applicant argues:
Applicant submits that a skilled artisan readily recognizes that drug combinations might; (i) have no interaction, (ii) have an additive effect, (iii) be synergistic or (iv) be antagonistic. Applicant therefore argues that the mere suggestion of synergy in no way anticipates the dosage.  For instance, Example 9 (paragraph [0232]) of the instant specification describes a synergistic decrease in viability in a non-Hodgkin's lymphoma cell line (a chronic lymphocytic leukemia (CLL) cell line), MEC-1. As evidenced by the plot shown in Fig. 7 of this example, if the concentration of the HDAC6 inhibitor is held constant at 2µM while both compounds are administered together, the IC50 for ibrutinib alone (smaller graph on the left) decreases from roughly 20µM to 1 µM which is clearly synergistic. If the results were merely additive, the IC50 or ibrutinib would merely reduce in half to 10µM. But the results from Example 9 in Fig 7 clearly show a 20 fold-change compared to a fold-change of 2 as would be expected for an additive interaction.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants have the burden of explaining proffered data.  MPEP 716.02(b) states: 
Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of Fig. 7, the 2uM Cmpd A & 1uM Ibrutinib and 2uM Cmpd A & 1uM Ibrutinib both show Compound A as squares which create a long line at the same log[M].   At some points at the same log[M] point, the ibrutinib & Compound A would appear to be an additive effect.  Fig 8, the combination of Ibrutinib & Compound A does not appear to demonstrate an effect that is different from that of ibrutinib alone.  Thus, it is unclear how the data provided demonstrates an unexpected result.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, assuming arguendo, that the figures in Fig. 7 support a synergistic effect.  Fig. 8 demonstrates that 1uM Cmpd A & 3uM Ibrutinib do not show a synergistic effect in Z138 cells.  The claims are not limited to any specific amounts.  In view of the data presented, not all doses demonstrate synergistic effects in all types of cells.  
Moreover, "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, combination of PCI-32765, which is equivalent to ibrutinib, and ACY1215, which is equivalent to ricolinostat  was known to produce a synergistic effect as evidenced by Sahakian et al (Blood, 



Applicant argues:
Applicant notes that claim 11 is dependent on instant claim 1 which recites a combination of an HDAC6 specific inhibitor and ibrutinib. Applicant submits that a skilled artisan would readily understand claim 11 to mean the synergistic induction of apoptosis by the combined compounds of claim 1.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Claim 11 recites wherein the HDAC6 specific inhibitor induces apoptosis of cancer cells.  Thus, claim 11 is directed to the properties of the claimed HDAC6 inhibitor.  Claim 11 does not require the HDAC6 specific inhibitor to induce a synergistic induction of apoptosis.  As set forth above, VanDuzer teaches the compound is capable of inducing apoptosis in cancer cells including non-Hodgkin’s lymphoma (NML) cells [0217].  
Applicant argues:
Neither van Duzer nor Buggy teach or suggest that a 1:1 ratio of HDAC6 specific inhibitor and ibrutinib would result in a synergistic response in NHL cell lines. Applicant notes that the HDAD6 inhibitor and ibrutinib are not equipotent at equimolar doses. In addition, Applicant argues that the synergistic nature of the drugs interaction as described earlier, makes it impossible to arrive at the claimed ratios by routine optimization and holds that the Examiner's rejection is based on impermissible hindsight.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer ricolinostat in combination with ibrutinib as taught by VanDuzer in view of Buggy. One would have been motivated to do so because each of the therapeutics has been individually taught in the prior art to be successful for the treatment of non-Hodgkin’s lymphoma.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art to start with equal amounts of ricolinostat and BTK inhibitor, ibrutinib, i.e. 1:1 ratio, as a starting point to optimize the amounts of ricolinostat and ibrutinib to formulate a combination formulation to treat non-Hodgkin’s lymphoma as suggested by VanDuzer and Buggy because ratio of active components is a result-effective parameter that will affect the potency and efficacy of the therapeutic treatment of the non-Hodgkin’s lymphoma. The amount of specific ingredients in a composition is clearly a result effective parameter that a 


Applicant argues:
Applicant submits that one of skill in the art readily understands that genetic and phenotypic heterogeneity of cancer cells, even within the same tumor, leads to variations in drug responses. While the plots in both Fig. 7 and Fig. 8 of the instant application both show synergistic loss of cell viability at the indicated dosages, the cell lines representing the CLL subtype (Mec 1 and Wac 3) of Fig. 7 are more sensitive compared to the cell lines representing the MCL subtype (Z138 and MINO) of Fig. 8. It would be clear to a skilled artisan that any number of scenarios could be responsible for varied sensitivity among cell lines to the combined therapy, for example, (i) HDAC6 might be differentially expressed in lymphoid cell lines and (ii) the presence of mutations of BTK would alter the binding affinity of ibrutinib to BTK. Applicant maintains the position that the demonstration of synergy is an indication that the combination provides clinical benefits to specific patient populations. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants have the burden of explaining proffered data.  MPEP 716.02(b) states: 
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of Fig. 7, the 2uM Cmpd A & 1uM Ibrutinib and 2uM Cmpd A & 1uM Ibrutinib both show Compound A as squares which create a long line at the same log[M].   At some points at the same log[M] point, the ibrutinib & Compound A would appear to be an additive effect.  Fig 8, the combination of Ibrutinib & Compound A does not appear to demonstrate an effect that is different from that of ibrutinib alone.  Thus, it is unclear how the data provided demonstrates an unexpected result.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, assuming arguendo, that the figures in Fig. 7 support a synergistic effect.  Fig. 8 demonstrates that 1uM Cmpd A & 3uM Ibrutinib do not show a synergistic effect in Z138 cells.  The claims are not limited to any specific amounts.  In view of the data presented, not all doses demonstrate synergistic effects in all types of cells.  
Moreover, "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 

Conclusion
	Claims 1, 3, 10, 11, and 28 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/Rayna Rodriguez/             Examiner, Art Unit 1628